Citation Nr: 1522656	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for neurologic impairment of the right lower extremity as associated with service-connected low back 

2.  Entitlement to a rating in excess of 20 percent for neurologic impairment of the left lower extremity as associated with service-connected low back disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.  

In November 2013, the Board, in pertinent part, assigned a 40 percent rating for the Veteran's service-connected low back disorder; as well as separate ratings of 10 percent for associated neurologic impairment of the right lower extremity and 20 percent for associated neurologic impairment of the left lower extremity.  The Board also remanded the issues of entitlement to service connection for a neck/cervical spine disorder and to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2014 memorandum decision, the Court vacated the Board's decision to the extent it found higher ratings were not warranted for the associated neurologic impairment of the lower extremities.  

For the reasons stated below, the neurologic impairment of the lower extremity claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board also observes that the development previously directed for the cervical spine and TDIU claims does not appear to have been completed nor have these issues been re-certified for further appellate consideration.  Therefore, no additional discussion of these issues will be made at this time.


REMAND

In this case, the Board finds that additional VA examination of the associated neurologic impairment of the lower extremities would provide assistance to address the Court's critique of the evidence of record in their December 2014 memorandum decision.  As such, the Board finds that another VA examination is necessary to adjudicate the severity of the Veteran's right lower extremity and left lower extremity disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for neurologic impairment of the lower extremities since January 2011.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her symptoms from the neurologic impairment of the lower extremities and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her neurologic impairment of the lower extremities.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the pertinent evidence obtained since the January 2013 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

